              Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                    Civ. No.

$25,590.00 IN UNITED S TATES CURRENCY,

                Defendant-in-rem.


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                     NATURE OF THE ACTION

        1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act that is subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                        DEFENDANT IN REM

        2.      The defendant in rem consists of the following:

               i.     Twenty five thousand five hundred ninety dollars ($25,590) in United
States Currency,
              (hereafter referred to as “Defendant Currency”).

        3.      The Defendant Currency was seized by the Department of Homeland Security,

Homeland Security Investigations (“HSI”) on September 6, 2020, in the District of New Mexico.

        4.      The Defendant Currency is now, and during the pendency of this action will be, in

the jurisdiction of this Court.
              Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 2 of 8




                                     JURISDICTION AND VENUE

        5.      The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

        6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant Currency

will be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                FACTS

        7.      On August 6, 2020 around 12:59p.m., Homeland Security (HSI) Task Force

Officer (TFO) Calvin Brown assigned to the New Mexico State Police (NMSP) conducted a

vehicle traffic stop of a vehicle for following too closely to a tractor trailer on Interstate 40 West

in McKinley County, New Mexico. TFO Brown made contact with the driver and sole occupant,

Elvis Shumpert. TFO Brown informed Shumpert the reason for the stop and requested Shumpert

to exit the vehicle.

        8.      Shumpert provided his license and a rental contract for the vehicle, a blue minivan

with a Pennsylvania license plate. TFO Brown observed numerous cell phones on the middle

console and a radar detector attached to the front windshield. As part of the stop, TFO Brown ran

a warrants search and spoke with Shumpert about his travels.

        9.      During that conversation, Shumpert, a resident of St. Peters, Missouri, initially

claimed to have been traveling to Arizona to visit a hospitalized aunt. (Later he changed his

narrative to say that he was going to visit a different family member.) Claims of hospital

visitation were suspicious, as due to the COVID-19 pandemic, hospital visitations by an




                                                   2
              Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 3 of 8




interstate traveler were unlikely to be permitted. Additionally, when questioned Shumpert did not

know the name of the hospital to which he claimed he was traveling.

        10.     TFO Brown ultimately issued a warning citation to Shumpert for failing to follow

at an appropriate distance. TFO Brown released Shumpert by telling him that he was “good to

go” following signing the citation. However, during the entire encounter with Shumpert, TFO

Brown noticed that Shumpert was visibly shaking and becoming increasingly nervous (although

nervousness typically subsides over time with usual drivers) which raised TFO Brown’s

suspicion of Shumpert as Shumpert also gave incompatible answers to basic questions.

        11.     As Shumpert began walking back to his vehicle, after being released from the

initial conversation and citation, TFO Brown called out to Mr. Shumpert, who returned to the

police vehicle without direction. TFO Brown asked for Shumpert’s permission to ask additional

questions – Shumpert agreed to the encounter.

        12.     TFO Brown continued to speak with Shumpert about his travel plans, possible

illegal substances in the vehicle, and whether Shumpert possessed any large amounts of money

in the vehicle. During the conversation, Shumpert also told TFO Brown that he worked as an

auto salesman. When asked about whether he was transporting large sums of money, Shumpert

stated that he did have money in the vehicle and that it was for an auction he was going to attend.

This statement was incongruent with his previous statements regarding the reasons given for his

travel (visiting a hospitalized family member). When asked about the amount of the currency,

Shumpert responded that he did not know. After hearing these new contradictory answers and

speaking with Shumpert generally, TFO Brown suspected that Shumpert was offering fabricated

cover stories to justify his travel.




                                                 3
             Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 4 of 8




       13.     Based on Shumpert’s unusual nervousness that did not subside as expected,

inconsistent answers to basic questions, and on his law enforcement experience regarding the use

of cover stories, TFO Brown requested permission to search the vehicle; Shumpert denied

consent for the search.

       14.     After the denial, TFO Brown conducted an open air sniff of the vehicle with his

drug detection canine, Kimba, which resulted in a positive canine alert which indicated to TFO

Brown that narcotics or narcotics residue would likely be found in the vehicle. After the positive

sniff result, a subsequent search of the vehicle revealed three clear plastic containers with blue

lids containing U.S. currency concealed in tin foil and wrapped in rubber bands. The containers

were found in a black pack inside the vehicle.

       15.     Based on TFO Brown’s training and past experiences, the packaging of the U.S.

currency was consistent with the methods used by illicit money couriers when transporting U.S.

currency. When TFO Brown asked Shumpert about the amount of the currency again, this time

Shumpert stated “26” which TFO Brown believed to be describing twenty-six thousand dollars.

(The total of the currency ultimately seized was $25,590.) When asked why he was carrying

money packaged in that manner, Shumpert muttered something incoherent.

       16.     Further search of the vehicle revealed four and a half Xanax pills within a

prescription bottle with an illegible prescription on the bottle and two pieces of unknown and

unidentified pills. Shumpert did not provide a valid prescription for the pills and did not explain

what the unidentified pills were. TFO Brown knew from his law enforcement experience that

Xanax and other mood-altering drugs are often employed by illicit currency couriers to help

them remain calm while involved in these illicit activities.




                                                  4
             Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 5 of 8




       17.     Based on all of the evidence available to TFO Brown and TFO Brown’s law

enforcement experience, TFO Brown contacted HSI Special Agents, one of whom (HSI Special

Agent Kevin Rinehart) spoke with Shumpert on the telephone before advising TFO Brown to

seize the currency.

       18.     Shumpert continued to change his narrative during this telephone conversation.

       19.     When questioned by Special Agent Rinehart, Shumpert claimed that all the

money was his (although at other times, he attributed some of the currency to other owners).

Shumpert stated that he was carrying exactly $26,000 in $100 and $20 bills stemming from 10

withdrawals of $2000 per day over a period of 10 days. However, the arithmetic of this claim did

not account for the total of the currency. Later, Shumpert stated that he only made five

withdrawals of $2000 and sold a 2006 Mercedes Benz for $13,000 to generate the currency.

However, this different claim also did not arithmetically account for the total of the currency.

       20.     Additionally, Shumpert claimed that he was going to use the currency to purchase

vehicles, but he was unable to explain how he could transport the vehicles back to St. Louis since

he was traveling alone. He also could not describe how much money he made in the year prior to

the stop. Additionally, when asked if he had any criminal history, Shumpert claimed that he only

had an assault charge, and no narcotics offenses. However, a criminal history search determined

that Shumpert had a lengthy criminal history with multiple narcotics charges.

       21.     Shumpert’s initial statements regarding how he procured the money varied

significantly and were ultimately contradictory to his submitted claim for the $25,590.

       22.     Following the seizure, Shumpert submitted additional materials to HSI, in which

he claimed that the cash seized was in the amount of $26,000 and provided the following

breakdown of how he received the cash: (1) $13,000 from the sale of a 2006 Mercedes CLS55


                                                 5
               Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 6 of 8




AMG; (2) $8,000 from unemployment benefits; and (3) $5,000 from his employer to purchase

cars at auction. Shumpert also included a letter from Global Auto Plex stating that it purchased a

2012 Buick LaCrosse from Shumpert on March 20, 2020 for $6,500.

       23.      Additionally, Shumpert provided a bill of sale for a 2006 Mercedes CLS55 for

$13,000. However, the Bill of Sale appears to note that the seller was Global Auto Plex.

       24.      The fragments of additional documentation submitted by Shumpert, while

evidencing some income, are not comprehensive or sufficient to corroborate the shifting sources

of income (and sources of the Defendant currency) previously identified by Shumpert. There are

significant discrepancies within the supporting documentation that are inconsistent with

Shumpert’s prior claims. This inconsistent material, provided by Mr. Shumpert after several days

and with access to his records, case further doubt upon Mr. Shumpert’s claims. These ongoing

inconsistencies are further evidence that the Defendant currency was not gained by Shumpert

through legal means but instead is more consistent with financial gains from illicit activities such

as drug trafficking.

                                        FIRST CLAIM FOR RELIEF

       25.      The United States incorporates by reference the allegations in paragraphs 1

through 24 as though fully set forth.

       26.      Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”


                                                  6
              Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 7 of 8




       27.     Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency, costs and expenses of seizure and of this proceeding, and

other proper relief.



                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      /s/ Brandon L. Fyffe (signed electronically)
                                                      BRANDON L. FYFFE
                                                      Assistant U.S. Attorney
                                                      P.O. Box 607
                                                      Albuquerque, NM 87103
                                                      (505) 346-7274




                                                 7
Case 1:20-cv-01353 Document 1 Filed 12/28/20 Page 8 of 8
JS 44 (Rev. 12/12)                                          CIVIL1-1
                                      Case 1:20-cv-01353 Document COVER     SHEET Page 1 of 1
                                                                     Filed 12/28/20
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of
initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
  I. (a) PLAINTIFFS                                                                                      DEFENDANTS
                                                                                                            $25,590 IN U.S. C URRENCY ,
    United States of America
                                                                                                             County of Residence of First Listed Defendant
     (b) County of Residence of First Listed Plaintiff                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                             NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.
    (c)    Attorneys (Firm Name, Address, and Telephone Number)
                                                                                                            Attorneys (If Known)

  II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                       and One Box for Defendant)
                                                                                                                                 PTF       DEF                                         PTF       DEF
     1    U.S. Government               3   Federal Question
          Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State            1         1    Incorporated or Principal Place          4        4
                                                                                                                                                      of Business In This State

     2    U.S. Government               4   Diversity                                             Citizen of Another State          2         2   Incorporated and Principal Place         5       5
           Defendant                        (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                 Citizen or Subject of a            3         3   Foreign Nation                           6       6
                                                                                                     Foreign Country


           CONTRACT                                    TORTS                                      FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
    110 Insurance                PERSONAL INJURY             PERSONAL INJURY                        625 Drug Related Seizure            422 Appeal 28 USC 158           375 False Claims Act
    120 Marine                  310 Airplane                365 Personal Injury -                  of Property 21 USC 881               423 Withdrawal                  400 State Reapportionment
    130 Miller Act              315 Airplane Product             Product Liability                                                          28 USC 157                  410 Antitrust
    140 Negotiable Instrument        Liability              367 Health Care/                        690 Other                                                           430 Banks and Banking
    150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                          450 Commerce
        & Enforcement of Judgment    Slander                    Personal Injury                                                         PROPERTY RIGHTS                 460 Deportation
    151 Medicare Act            330 Federal Employers’          Product Liability                                                       820 Copyrights                  470 Racketeer Influenced and
    152 Recovery of Defaulted        Liability              368 Asbestos Personal                                                       830 Patent                          Corrupt Organizations
        Student Loans           340 Marine                       Injury Product                                                         840 Trademark                   480 Consumer Credit
        (Excludes Veterans)     345 Marine Product               Liability                                                                                              490 Cable/Sat TV
    153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                                LABOR                       SOCIAL SECURITY
                                                                                                   710 Fair Labor Standards              861 HIA (1395ff)                850 Securities/Commodities/
        of Veteran’s Benefits   350 Motor Vehicle           370 Other Fraud                                                                                                  Exchange
                                                                                                       Act                               862 Black Lung (923)
    160 Stockholders’ Suits     355 Motor Vehicle           371 Truth in Lending                                                                                        890 Other Statutory Actions
                                                                                                   720 Labor/Management                  863 DIWC/DIWW (405(g))
    190 Other Contract              Product Liability       380 Other Personal                                                                                          891 Agricultural Acts
                                                                                                       Relations                         864 SSID Title XVI
    195 Contract Product Liability
                                360 Other Personal              Property Damage                                                                                         893 Environmental Matters
                                                                                                   740 Railway Labor Act                 865 RSI (405(g))
    196 Franchise                   Injury                  385 Property Damage                                                                                         895 Freedom of Information
                                                                                                   751 Family and Medical
                                362 Personal Injury –           Product Liability                      Leave Act                                                             Act
                                    Medical Malpractice                                                                                                                 896 Arbitration
                                                                                                    790 Other Labor Litigation
        REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                           FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                   791 Employee Retirement
    210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                              870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                      Income Security Act
    220 Foreclosure             441 Voting                  463 Alien Detainee                                                              Plaintiff or                    Agency Decision
    230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                           Defendant)                  950 Constitutionality of
    240 Torts to Land           443 Housing/                    Sentence                                                                 871 IRS—Third Party                 State Statutes
    245 Tort Product Liability      Accommodations          530 General                                                                     26 USC 7609
                                                                                                       IMMIGRATION
    290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                   462 Naturalization Application
                                    Employment              Other:                                  465 Other Immigration
                                446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                       Actions
                                    Other                   550 Civil Rights
                                448 Education               555 Prison Condition
                                                            560 Civil Detainee -
                                                                Conditions of
                                                                C fi
                IV. NATURE OF SUIT (Place an “X” in One Box Only)
                V. ORIGIN (Place an “X” in One Box Only)
         1 Original         2 Removed from                    3   Remanded from              4 Reinstated or          5 Transferred from             6 Multidistrict
            Proceeding        State Court                         Appellate Court              Reopened                 Another District               Litigation
                                                                                                                       (specify)
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        21 U.S.C. § 881(a)(6)
 VI. CAUSE OF ACTION                    Brief description of cause:


 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                   CHECK YES only if demanded in complaint:


      COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                         JURY DEMAND:                Yes         No
 VIII. RELATED CASE(S)
                                            (See instructions):
       IF ANY                                                      JUDGE                                                             DOCKET NUMBER
 DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD

 _12/22/2020                                                            BRANDON FYFFE                                               Digitally signed by BRANDON FYFFE
                                                                                                                                    Date: 2020.12.28 14:30:50 -07'00'
 FOR OFFICE USE ONLY
   RECEIPT #                    AMOUNT                                     APPLYING IFP                               JUDGE                              MAG. JUDGE
